DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “source of a fire suppression agent comprising a fire suppression agent at a fire suppression agent pressure” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Interpretation
The term pneumatic is defined as: of or relating to air, gases, or wind.  Dictionary.com.  The broadest interpretation consistent with the specification allows for pneumatic to include gases.

Claim Rejections - 35 USC § 112
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “the piston is configured to seal the valve opening when pneumatic pressure is applied to the piston and a second axial position when the pneumatic pressure is removed…the piston is configured to be withdrawn from the first valve opening only under fire suppression agent pressure” in lines 4-9.  The claim is contradictory.  The claim requires the piston to move between the balance of pneumatic pressure (or lack thereof) and fire suppression agent pressure.  The piston does not move solely under fire suppression agent pressure.  When fire suppression agent pressure is present and the pneumatic pressure is present, the piston will not move, as required by the claim: “the piston is configured to seal the valve opening when pneumatic pressure is applied to the piston.”  The written description fails to support this contradictory condition required by the claim. 
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitations “wherein the valve body is connected to a source of a fire suppression agent comprising a fire suppression agent at a fire suppression agent pressure” in lines 5-6.  The body of the claim exceeds the scope of the preamble.  The preamble is directed to an automatic valve.  The source of a fire suppression agent is not part of the automatic valve, i.e., the source of the fire suppression agent is not an element of the automatic valve.  The body of the claim defines a combination of an automatic valve and a source of a fire suppression agent.  The combination defined by the body of the claim exceeds the scope of the subcombination (an automatic valve) limited by the preamble.
Claim 1 recites the limitation "pneumatic pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "pneumatic pressure" in line 4.  The claim fails to recite structure commensurate in scope with the function “when pneumatic pressure is applied.”  The claim recites no element or structure that applies pneumatic pressure.
Claim 1 recites the limitation "fire suppression agent pressure" in lines 7-8.  It appears to be a double inclusion of the “fire suppression agent pressure” recited in line 6.
Claim 10 recites the limitation “a fourth abutment surface” in line 2.  The claim is silent to a third abutment surface.  It is uncertain whether the recitation “fourth” requires a third abutment surface. 
Claim 19 recites the limitation "ambient temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "ambient temperature" in lines 6-7.  It appears to be a double inclusion of the “ambient temperature” recited in line 3.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 2 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willms (3,860,073). 
Willms discloses an automatic valve comprising:
a valve body 1, 2;
a piston 14;
a first valve opening 6;
a first axial position (down position);

a second axial position (up position);
a source 40 of a fire suppression agent comprising a fire suppression agent (col. 1, ll. 11-15) at a fire suppression agent pressure (col. 1, ll. 14-15) and the piston is configured to be withdrawn from the first valve opening only under fire suppression agent pressure (pressure of the fire extinguishing agent which includes nitrogen, col. 1, ll. 11-15 when the pneumatic pressure in space 46 is vented/removed);
wherein the piston comprises a channel 22 longitudinally therethrough and a check valve 24 positioned within the channel such that a fluid can enter the check valve in a first longitudinal direction (down direction) but not in a second longitudinal direction (up direction).

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.  
Applicant argues that claim 1 recites an automatic valve comprising a piston wherein only pneumatic pressure is required to urge a piston down preventing fire suppression agent from being released.  Applicant further argues that Willms fails to teach this feature.  Applicant’s argument is not commensurate in scope with the claimed invention.  Claim 1 does not require or limit the automatic valve comprising a piston wherein only pneumatic pressure is required to urge a piston down preventing fire suppression agent from being released.  Even so, in Willms, only pneumatic pressure, i.e., pressure from nitrogen, in space 46 urges the piston 14 in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK